DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4,7-13,21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art e.g. U.S. Patent Application Publication Number 2005/0040490 A1 to Park teaches a semiconductor structure (e.g. FIG. 2) comprising:
a shallow trench isolation structure (203, ¶ [0050]) comprising a dielectric material embedded within a semiconductor material layer (substrate 201, ¶ [0028],[0033]) and laterally surrounding an upper portion of the semiconductor material layer, wherein the upper portion of the semiconductor material layer comprises a base semiconductor portion (e.g. doped well 202, ¶ [0046]) comprising a pair of top horizontal surfaces (at 206, see dotted lines in Examiner-annotated figure below) and a pedestal semiconductor portion located between the pair of top horizontal surfaces and vertically protruding above a horizontal plane including the pair of top horizontal surfaces (see Examiner-annotated figure below);
a gate stack structure (207, 208, and 209 adjacent 208) comprising a gate dielectric (207, ¶ [0030]) and a gate electrode (208, ¶ [0030]) and including a pair of sidewalls that are vertically coincident with a pair of sidewalls of the pedestal semiconductor portion (as pictured);
a dielectric gate spacer (209, ¶ [0032]) contacting the pair of sidewalls of the gate stack structure and the pair of sidewalls of the pedestal semiconductor portion, and 
a source region and a drain region (e.g. regions 210 or 211a,211b, ¶ [0057]), as discussed previously.

    PNG
    media_image1.png
    470
    578
    media_image1.png
    Greyscale


Prior art e.g. U.S. Patent Application Publication Number 2012/0049249 A1 to Zhu et al. teaches (e.g. Fig. 18, Fig. 21) forming a pair of epitaxial semiconductor portions (1012, ¶ [0063]) located on and above a pair of horizontal surfaces of a base portion (from Fig. 17 trenches) and epitaxially aligned to the base portion (i.e. formed by selective epitaxy on the base portion), wherein the pair of epitaxial semiconductor portions comprise source and drain region (e.g. Fig. 21 regions 1013, ¶ [0065]), as discussed previously.
Prior art e.g. U.S. Patent Application Publication Number 2014/0264444 A1 to Guo et al. teaches (e.g. FIG. 3A) wherein a shallow trench isolation spacer (22, ¶ [0025]) is adjoined to (i.e. contacting at a point) a dielectric gate spacer (62, ¶ [0030]), as discussed previously.
However, prior art fails to reasonably teach or suggest additionally wherein an entirety of sidewalls of the pair of epitaxial semiconductor material portions contacts a respective sidewall of the dielectric gate spacer or a respective sidewall of the shallow trench isolation spacer, together with all of the other limitations of amended claim 1 as claimed.  Claims 2-4,7-13 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1.
Prior art additionally fails to clearly teach a source region and a drain region having a doping of the second conductivity type, the pedestal semiconductor portion comprises a source extension region and a drain extension region having a doping of the second conductivity type, adjoined to a bottom surface of the gate dielectric, contacting a bottom surface of the dielectric gate spacer, and including a horizontally-extending region having a respective top surface within the horizontal plane including the pair of top horizontal surface, together with all of the limitations of claim 21 as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891